451 F.2d 1027
UNITED STATES of America, Plaintiff-Appellee,v.Richard Carl SMITH, Defendant-Appellant.
No. 71-1279.
United States Court of Appeals,Ninth Circuit.
Dec. 3, 1971.

Order Denying Petition for Rehearing.
Before HAMLIN and WRIGHT, Circuit Judges, and GOODWIN, District Judge.
PER CURIAM.


1
Appellant has submitted to the clerk a Petition for Rehearing which, although not timely made, is now ordered to be filed.  Appellant relies on United States v. Baray, 445 F.2d 949 (9th Cir. 1971), decided after the opinion herein, 443 F.2d 1278, was filed.


2
The court has considered the petition and concludes that it must be denied on the basis of our opinion in United States v. Stupke, 451 F.2d 997 (9th Cir. 1971).